DETAILED ACTION
Applicant’s amendments and remarks, filed January 13, 2021, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 17-20 withdrawn, and claims 1-3, 10, 17 and 19 amended. Applicant’s amendments to the Specification have obviated the previously-filed objections. The following is a complete response to the January 13, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1 presently recites that “the outer surface including at least one first portion with a first diameter and at least one second portion with a second diameter that is greater than the first diameter” therein. Upon review of the drawings and disclosure, the figures 2-9 only display a single first portion at 208/308/408/508/608/708/808/908 and fails to display the inclusion of multiple first portions on of the sleeve, or for multiple second portions of the sleeve. Therefore, the inclusion of more than one first portion, or more than one second portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 5-7 are objected to because of the following informalities:
 Regarding claims 5-7, each claim recites the limitation of “the second portion” therein. The Examiner respectfully requests that Applicant amend these recitation to read as “the at least one second portion” to maintain consistent language throughout the claims. Appropriate correction is required.
Regarding claim 7, the claim recites the limitation of “the first portion” therein. The Examiner respectfully requests that Applicant amend this recitation to read as “the at least one first portion” to maintain consistent language throughout the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “the cryogen” in line 3 of the claim. This limitation fails to have proper antecedent basis in the claim. The Examiner is of the position that the limitation of “a cryogen delivery catheter” only describes the intended use of the catheter in the preamble of the claim and does not provide proper basis for the limitation of “the cryogen”. Claims 2-9 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 4, the claim recites the limitation of “the catheter shaft” in line 2 of the claim. This limitation fails to have proper antecedent basis in the claim. The Examiner respectfully requests that Applicant amend the limitation to read as “the elongated shaft” to correct the issue. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US Pat. Pub. 2013/0281995 A1).
Regarding claim 1, Saunders discloses a cryogen delivery catheter comprising: an elongate shaft having a distal end portion (132), a lumen through the elongate shaft in fluid communication with the cryogen, the lumen having a distal end (passageway through 132 for passing cryogen therethrough), and a sleeve disposed about the elongate shaft proximal to the distal end of the lumen (cuff 162), the sleeve comprising an outer surface, the outer surface including at least one first portion with a first diameter and at least one second portion with a second diameter that is greater than the first diameter and that is dimensioned to contact an inner surface of an endoscope working channel (cuff is inflatable as in figure 3C showing the middle portion of 162 being in greater diameter than the proximal/distal ends; this cuff is capable of contacting the inner surface of a working channel given the capability and configuration of 162 to contact a channel such as that displayed by the instrument 130; the Examiner notes that this limitation is a functional recitation of the intended use of the instant invention and is not believed to structurally define the instant invention over the device of Saunders).  
Regarding claim 2, Saunders provides that the sleeve section is a tubular member defining a sleeve lumen (via 162 being tubular and having a lumen defined therein so as to be inflatable; see [0119] and [0120]).  
Regarding claim 5, Saunders provides that the second portion includes a radial mid-body band (the band formed by the cuff 162 has a mid-body band due to the annular shape of the cuff including the expanded portion at the mid-section forming a band).  

Regarding claim 8, Saunders provides that the sleeve includes a radial band with a sloped proximal surface and a sloped distal surface (the structure of 162 is a band with a sloped proximal and a slope distal surface as in figure 3C).  
Regarding claim 9, Saunders provides that the sleeve includes a sleeve lumen with a tapered diameter (as in figure 3c with the tapered inner lumen corresponding to the change in diameter of the cuff 162).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US Pat. Pub. 2013/0281995 A1) as applied to claim 1 above, and further in view of Utley et al. (US Pat. Pub. 2009/0036886 A1).
Regarding claim 4, while Saunders provides for the catheter sleeve to taper at its proximal and distal ends towards a catheter shaft, Saunders fails to specifically recite that the first diameter is the same as the outer diameter of the catheter shaft.  Utley discloses a similar device as that of Saunders and specifically contemplates for the tapering of an attachment on a shaft of a device to the same diameter as the outer diameter of the shaft (see figure 15 at 309, figures 18a/19a at 343). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a tapering of the sleeve of Saunders which tapers to the same diameter of the outer diameter of the catheter shaft in view of the teaching of Utley. Such a tapering and size would ensure for a smooth transition area at the proximal and distal ends of the sleeve that would help in reducing snagging of the sleeve within a lumen of an endoscope.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maytal (US Pat. Pub. 2010/0256620 A1) further in view of Smith (US Pat. No. 8,678,998 B2).
110), a lumen through the elongate shaft in fluid communication with the cryogen, the lumen having a distal end (132). While Maytal contemplates the use of the delivery catheter with an endoscope, Maytal fails to contemplate the use of a sleeve disposed about the elongate shaft proximal to the distal end of the lumen (remainder of shaft ), the sleeve comprising an outer surface, the outer surface including at least one first portion with a first diameter and at least one second portion with a second diameter that is greater than the first diameter and that is dimensioned to contact an inner surface of an endoscope working channel.
Smith contemplates an exemplary catheter and endoscope system where the catheter (14) includes a sleeve disposed thereabout (16) where the catheter sleeve has an outer surface and is disposed around a distal portion of the cryogen delivery catheter proximal to the distal end of the lumen (18), the outer surface having a first diameter portion and a second diameter portion, the second diameter portion having a greater diameter than the first diameter portion and configured to contact an inner wall of the working channel (for example, figures 2a and 5 providing for fins 30 forming a greater second diameter than the unfinned portion in figure 5).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to form the catheter of Maytal with the catheter sleeve of Smith to provide for an exemplary cryosurgical catheter that is configured for use in conjunction with an endoscope system. Smith specifically teaches that such a catheter sleeve about a catheter shaft provides for a reduction in backlash when manipulating the catheter through an endoscope thereby providing for more accurate placement of the distal end of the catheter.
16 to have a lumen therethrough such that 14 is fitted therein).  
Regarding claim 3, in view of the combination with Smith, the sleeve would integral with the shaft (via the extrusion of 16 over 14 in col. 4; 7-26).  
Regarding claim 5, in view of the combination with Smith, Smith further provides that the second portion includes a radial mid-body band (via the ribs and/or spiral fins forming the arrangement of 16 as in col. 6; 9-36).  
Regarding claim 6, in view of the combination with Smith, Smith further provides that the second portion includes a tapered incline with a slope facing distally (via the ribs/spiral rib shape disclosed in col. 6; 9-36 having a tapered include with a distally facing slope in view of the round shape of the protrusions as in figure 2a at 30).  
Regarding claim 7, in view of the combination with Smith, Smith provides that the second portion includes a planar middle portion that tapers in diameter at both ends to the first diameter of the first portion (via the ribs as in col. 6; 9-36 tapering at the proximal and distal ends to a first diameter of the sleeve 18, see also the general shape of the projections at 30 in figure 2a).   
Regarding claim 8, in view of the combination with Smith, Smith provides that the sleeve includes a radial band with a sloped proximal surface and a sloped distal surface (via the ribs and/or spiral fins forming the arrangement of 16 as in col. 6; 9-36 forming a radial band, and with such having a taper including both a proximally facing and a distally facing slope in view of the round shape of the protrusions as in figure 2a at 30.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 8,678,998 B2) further in view of Maytal (US Pat. Pub. 2010/0256620 A1).
Regarding claim 10, Smith provides for a therapy system, comprising:44816-2624-8150, v. 2Application No. 15/914,510 Attorney Docket No. 8177.0032an endoscope (110), a delivery catheter slidably disposed within a working channel of the endoscope (coil 14), the delivery catheter comprising a lumen in fluid communication with a fluid, the lumen having a distal end (lumen of the needle 20a as in figure 1a), and a catheter sleeve disposed around a distal portion of the cryogen delivery catheter proximal to the distal end of the lumen (18), the catheter sleeve including an outer surface having a first diameter portion and a second diameter portion, the second diameter portion having a greater diameter than the first diameter portion and configured to contact an inner wall of the working channel (for example, figures 2a and 5 providing for fins 30 forming a greater second diameter than the unfinned portion in figure 5).
While Smith contemplates the use of a delivery catheter with a plurality of different end effectors, and for such use to be non-limited to the disclosed surgical tools (See col. 6; 7-21), Smith fails to contemplate the use of a cryosurgical catheter and the formation of a cryosurgical therapy system.  Maytal discloses an exemplary cryosurgical device that is used in conjunction with an endoscope to provide for treatment within the body (see [0090]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cryosurgical catheter as in Maytal as the catheter in the system of Smith to result in a cryosurgical therapy system. Maytal clearly contemplates the use of a cryosurgical catheter in an endoscopic system with Smith providing a non-limiting use of the endoscope and system to reduce the backlash therefore. The combined system would result in a cryosurgical treatment system that allows for the cryosurgical catheter to be more accurately and effective positioned within the body.
30b of the coating to span from the distal portion of the coil 14 to the inner portion of the endoscope channel).  
Regarding claim 12, Smith provides that the catheter sleeve forms an interference fit with the distal portion of the cryogen delivery catheter (via the sleeve 16 being fit onto the coil 14).  
Regarding claim 13, Smith provides that the catheter sleeve is adhered to the distal portion of the cryogen delivery catheter (18 being adhered to 14).  
Regarding claim 14, Smith provides that the diameter of the second diameter portion is equal to a diameter of the working channel of the endoscope (see at least col. 5; 16-19 providing for the corners 30b of the coating to span from the distal portion of the coil 14 to the inner portion of the endoscope channel).  
Regarding claim 15, Smith provides that the second diameter portion is configured to remove or inhibit build-up of undesired material from the working channel of the endoscope as the delivery catheter slides distally within the working channel (via the fit provided by 18 with the channel).  
Regarding claim 16, in view of the disclosure of the extrusion of 16 over 14 in col. 4; 7-26, Smith provides that the catheter sleeve is integrally formed as a part of the distal portion of cryogen delivery catheter.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794